Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 1 of 25 PageID #:421




              EXHIBIT 1
      Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 2 of 25 PageID #:422




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

EBONY JONES, on behalf of herself
and others similarly situated,
                                                        Civil Action No. 1:19-cv-06736
          Plaintiff,
                                                        Judge Jorge L. Alonso
                       v.

CBC RESTAURANT CORP d/b/a
CORNER BAKERY CAFE,

         Defendant.


                 AMENDED CLASS ACTION SETTLEMENT AGREEMENT

         This Amended Class Action Settlement Agreement (“Settlement” or “Settlement

 Agreement”) is made by Plaintiff Ebony Jones (“Plaintiff” or “Class Representative”), individually

 and on behalf of the class members she seeks to represent (“Class Members,” as defined below),

 and CBC Restaurant Corporation d/b/a Corner Bakery Cafe (“Defendant”) (Class Representative

 and Defendant are collectively referred to as the “Parties”), in the above-captioned action

 (“Action”).

 I.      FACTUAL AND PROCEDURAL HISTORY

         On August 30, 2019, Plaintiff filed a Class Action Complaint in the Circuit Court of Cook

 County, Illinois alleging that Defendant violated the Illinois Biometric Information Privacy Act

 (“BIPA”) by requiring Plaintiff and other employees to use a biometric fingerprint time clock to

 record their time worked. In particular, Plaintiff alleged that Defendant violated BIPA in three

 ways: (1) collecting Plaintiff’s and the potential class’s biometric identifiers and information

 without following BIPA’s informed written consent procedures; (2) possessing Plaintiff’s and the

 potential class’s biometric identifiers and information without a publicly available data retention
   Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 3 of 25 PageID #:423




schedule and destruction policy; and (3) transferring Plaintiff’s and the potential class’s biometric

identifiers and information and to Defendant’s timekeeping vendor without their written consent.

         On September 25, 2019, Plaintiff filed her Motion for Class Certification. On October 11,

2019, Defendant removed the lawsuit from the Circuit Court of Cook County, Illinois to the United

States District Court for the Northern District of Illinois. On November 15, 2019, Defendant filed

a Motion to Dismiss Class Action Complaint Pursuant to FRCP 12(b)(6). In its Motion to Dismiss,

Defendant argued that BIPA was unconstitutional for three reasons. First, Defendant argued that

BIPA’s minimum liquidated damages scheme violated the Separation of Powers provision of the

Illinois Constitution by usurping the judiciary’s authority to determine the proper amount of

damages. Second, Defendant argued that BIPA violated the Equal Protection and Due Process

clauses of the United States Constitution by arbitrarily excluding financial institutions and

government contractors from coverage and by imposing minimum liquidated damages with no

rational relation to any legitimate state interest. Third, Defendant argued that BIPA violated the

Special Legislation provision of the Illinois Constitution by arbitrarily excluding financial

institutions and government contractors from coverage. Plaintiff filed her Response to Defendant’s

Motion to Dismiss on December 20, 2019.

         The Parties then moved for a 90-day stay of the lawsuit to allow them the opportunity to

try and reach a settlement. The Court granted the stay on January 13, 2020 and denied Defendant’s

Motion to Dismiss without prejudice and with leave to refile.

         On March 5, 2020, the Parties participated in a day-long mediation with JAMS mediator

and retired federal Magistrate Judge Morton Denlow, an experienced BIPA mediator. Before and

during the mediation, the parties exchanged information and legal authority regarding their

respective positions. Through the assistance of Judge Denlow, the Parties’ negotiated an arms-

                                                 2
15132937v.1
      Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 4 of 25 PageID #:424




length settlement and executed a Settlement Term Sheet. Following the mediation, the Parties

continued to negotiate at arms-length through counsel to prepare this Class Action Settlement

Agreement (“Settlement” or “Settlement Agreement”).

II.      DEFINITION OF “CLASS MEMBERS”; STIPULATION TO CERTIFICATION

         This Settlement Agreement is applicable to all “Class Members,” which are defined as:

         All of Defendant’s workers who used a finger-scan timekeeping system or
         biometric tracking system at a Corner Bakery in Illinois during the “Class Period”
         of August 30, 2014 to January 21, 2020.

         There are 4,013 Class Members. For settlement purposes only, the Parties stipulate to

certification of the above class under Rule 23(b)(3) of the Federal Rules of Civil Procedure and

735 ILCS 5/2-801 of the Illinois Code of Civil Procedure.

III.     DEFENDANT’S DENIAL OF LIABILITY

         Defendant expressly denies any liability or wrongdoing of any kind associated with BIPA

and all other federal, state and local laws, as well as the common law, and maintains that it has

complied with all applicable laws at all times. Defendant agrees to this Settlement to avoid the risk

and disruption of continued litigation.

IV.      SETTLEMENT TERMS

         1.     Final Approval Date; Waiver of Appeal; and Effective Date

         As used in this Settlement Agreement, “Final Approval” means the date on which the Court

enters an order granting final approval of the Settlement, (“Final Approval Order.”). Plaintiff and

Defendant waive their right to appeal entry of the Final Approval Order, except that Class Counsel

retains the right to appeal the award of attorneys’ fees and costs if the Court awards less than

requested in accordance with this Settlement Agreement. As a result, if the Court grants Class

Counsel’s requested fees and costs and there are no objections from any Class Members, the

                                                 3
15132937v.1
   Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 5 of 25 PageID #:425




“Effective Date” is the date of Final Approval. If any Class Member objects to the Settlement or

if the Court awards less than Class Counsel’s requested fees and costs, the “Effective Date” means

the first date on which the Final Approval Order is no longer appealable, or if an appeal is filed,

the date on which such appeal is resolved in favor of Settlement approval and no further action is

required by the Court.

         2.     Direct Payment to Class Members

         Class Members shall not be required to submit a claim form to participate in this

Settlement. Class Members who do not exclude themselves from the Settlement will be issued

settlement checks.

         3.     Release of Claims

                a. Definitions

         As used in this Release of Claims section of the Settlement Agreement, the term “Released

Parties” means CBC Restaurant Corporation, d/b/a Corner Bakery Café, and its past, present and

future parents, subsidiaries, affiliates, predecessors, successors, assigns, holding companies,

divisions, shareholders, principals, owners, members, trustees, administrators, executors,

directors, officers, managers, employees, independent contractors, agents, board members,

partners, attorneys, insurers, reinsurers, accountants, financial and other advisors, investment

bankers, employee benefit plans (and the trustees, administrators, fiduciaries, agents,

representatives, insurers and reinsurers of such plans), underwriters and lenders, including without

limitation IFCB Holding Corporation, Il Fornaio (America) Corporation and AIG Claims, Inc., as

well as any and all manufacturers, suppliers, vendors and contractors of any fingertip scanning

devices or biometric time tracking system utilized by Defendant, including without limitation the

manufacturer of the DigitalPersona scan equipment used at Defendant’s stores in Illinois, Xpient

                                                 4
15132937v.1
   Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 6 of 25 PageID #:426




Solutions, LLC, and Altametrics, LLC, and each of their respective past, present and future

parents, subsidiaries, affiliates, predecessors, successors, employees and agents.

                b. Release for Class Members

         Class Members who do not exclude themselves from this Settlement will release the

Released Parties from all causes of action or claims reasonably arising out of allegations in the

Class Action Complaint in this lawsuit, including without limitation those based on allegations

that Defendant improperly collected, stored, possessed, used, disclosed, transmitted or transferred

workers’ biometric identifiers, biometric information or other fingerprint, finger scan or other

biometric data in any of its systems that utilize biometric data, including but not limited to claims

arising under the Biometric Information Privacy Act, and all other federal, state, and local law,

including the common law, as well as related claims for money damages, liquidated damages,

punitive or exemplary damages, penalties, injunctive relief, attorneys’ fees and costs, expenses,

and interest.

                c. General Release for Class Representative

         In exchange for her Service Award, the Class Representative on behalf of Class

Representative’s descendants, dependents, heirs, executors, administrators, assigns, and

successors, fully, finally and forever releases and discharges the Released Parties from any and

all claims of every kind and nature in law and or equity whether now known or unknown, suspected

or unsuspected that the Class Representative has or may have against the Released Parties from

the beginning of the world to the date of execution of this Settlement Agreement, including but

not limited to all claims which were made or which could have been made by the Class

Representative in the Action, as well as arising out of or in any way connected with Class

Representative’s employment with Defendant. These claims and rights released include, but are

                                                 5
15132937v.1
   Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 7 of 25 PageID #:427




not limited to, claims related to salary, bonuses, commissions, vacation pay, fringe benefits,

expense reimbursements, severance pay, or any other form of compensation; and further include,

without limitation, claims, whether statutory, at common law or otherwise, for wrongful

termination of employment, breach of contract, detrimental reliance, promissory estoppel,

infliction of emotional distress, defamation, fraud, breach of covenant of good faith and fair

dealing, misrepresentation or any other tort, and claims under the laws of the United States, the

State of Illinois or any other state, for discrimination based upon sex, race, age, national origin,

religion, handicap, disability or other protected status, or for retaliation. Class Representative

represents that she knows of no claim that has not been released by this paragraph.

         4.     Gross Settlement Amount and its Allocation; Net Settlement Amount

         The term “Gross Settlement Amount” means all funds that Defendant will pay to settle the

claims of Class Members in the Action. If there are 4,013 Class Members, the Gross Settlement

Amount shall be $3,210,400. If there are more than 4,013 Class Members, the Gross Settlement

Amount will increase by $800 for each additional Class Member above 4,013. If there are less than

4,013 Class Members, the Gross Settlement Amount will decrease by $800 for each Class Member

less than 4,013. From the Gross Settlement Amount, the following payments shall be made: (i)

payment to Class Members for claims under BIPA; (ii) the court-approved Service Award of up

to $7,500 for the Class Representative; (iii) the Settlement Administrator’s costs of up to $30,000;

and (iv) court-approved attorneys’ fees of up to $1,054,966 and litigation expenses of up to $8,000

for Werman Salas P.C. (“Class Counsel”). The term “Net Settlement Amount” means the Gross

Settlement Amount minus the Court approved deductions for the Class Representative’s Service

Award, the Settlement Administrator’s costs, and Class Counsel’s attorneys’ fees and costs.



                                                 6
15132937v.1
   Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 8 of 25 PageID #:428




         5.      Settlement Administration

         The Parties have selected Analytics Consulting, LLC (“Settlement Administrator”) to

administer this settlement. The Settlement Administrator’s costs, capped at $30,000, shall be paid

from the Gross Settlement Fund. The Parties agree to cooperate in the Settlement administration

process and to make all reasonable efforts to control and minimize the costs and expenses incurred

in the administration of the Settlement.

         6.      Timeline of Settlement Events

         The Parties contemplate the following timeline for settlement events. The date of

Preliminary Approval is the base timeline for all actions. The Parties contemplate presenting this

Settlement Agreement to the Court for Preliminary Approval as soon as is reasonably possible.

              a. Within seven (7) days after Preliminary Approval, Defendant will provide the

                 Settlement Administrator and Class Counsel with a class list that shall contain Class

                 Members’ names, last-known addresses, last known phone numbers, and social

                 security numbers. Defendant will provide a declaration from Defendant’s employee

                 who compiled class list. The Parties will discuss representations that need to be in

                 the declaration.

              b. The Settlement Administrator will mail a Class Notice to Class Members in

                 accordance with Section V.11(b) of this Settlement Agreement within fourteen (14)

                 days after the Court grants preliminary approval of the settlement.

              c. All requests for exclusion from the Settlement must be postmarked or returned to

                 the Settlement Administrator within sixty (60) days from the date of the mailing of

                 the Class Notice to Class Members.




                                                   7
15132937v.1
   Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 9 of 25 PageID #:429




              d. Class Counsel shall file a motion for attorneys’ fees, litigation costs, settlement

                 administration costs, and the Class Representative’s Service Award within forty-

                 five (45) days from the date of the mailing of the Class Notice to Class Members.

              e. Class Counsel will file a Motion for Final Approval of this Settlement within seven

                 (7) days before the Final Approval Hearing or such other date as set by the Court.

              f. No later than seven (7) days after the Effective Date, Defendant will transfer the

                 Gross Settlement Amount to a qualified settlement fund account established by the

                 Settlement Administrator.

              g. Within ten (10) days of the Effective Date, the Settlement Administrator will

                 deliver the award of attorneys’ fees and litigation expenses to Class Counsel by

                 wire transfer. Within twenty-one (21) days of the Effective Date the Settlement

                 Administrator (1) shall deliver to Class Counsel the Class Representative’s pro rata

                 settlement award from the Net Settlement Amount and the Class Representative’s

                 Service Award, and (2) shall mail Class Members who do not exclude themselves

                 from the settlement their pro rata settlement awards from the Net Settlement

                 Amount.

              h. The deadline for recipients to cash checks will be one hundred and fifty (150) days

                 from the date the checks are issued by the Settlement Administrator.

         7.      Pro Rata Distribution to Class Members; Tax Treatment

                 a.      The Class Members’ will receive pro rata shares of the Net Settlement

Amount, which is estimated to equal $2,109,934.

                 b.      For income tax purposes, the Parties agree that Class Member settlement

awards shall be allocated as non-wage income and shall not be subject to required withholdings

                                                  8
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 10 of 25 PageID #:430




and deductions and shall be reported as non-wage income if required by law. The Service

Award shall be allocated as non-wage income and shall not be subject to required withholdings

and deductions and shall be reported as non-wage income as required by law. If required by

IRS regulations, the Settlement Administrator shall issue to each Class Member who receives and

cashes a settlement check, and the Class Representative who cashes her Service Award, an IRS

Form 1099. Other than the reporting requirements herein, Class Members shall be solely

responsible for the reporting and payment of their share of any federal, state and/or local income

or other taxes on payments received pursuant to this Settlement Agreement.

         8.    Fees Award and Service Awards

               a.     Class Counsel shall request that the Court award them up to one-third of the

Gross Settlement Amount as attorneys’ fees plus litigation costs of up to $8,000.

               b.     The attorneys’ fees and litigation expenses award approved by the Court

shall be paid to Class Counsel from the Gross Settlement Amount as set forth in Sections V.6 and

V.7.

               c.     Class Counsel may appeal the allocation of Class Counsel’s attorneys’ fees

and litigation expenses should the sum awarded by the Court fall below the amount requested by

Class Counsel, provided that the request Class Counsel makes is consistent with the Settlement

Agreement. If Class Counsel elects not to appeal or if the Court of Appeals affirms the decision,

only the reduced amounts will be deemed to be Class Counsel’s attorneys’ fees and litigation

expenses for purposes of this Settlement Agreement. Any amounts for Class Counsel’s attorneys’

fees and litigation expenses not awarded shall be added to the Net Settlement Amount available

for distribution to Class Members as settlement awards.



                                                9
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 11 of 25 PageID #:431




                d.     The payment of the fees and litigation expenses award to Class Counsel

shall constitute full satisfaction of the obligation to pay any amounts to any person, attorney or law

firm for attorneys’ fees, expenses or litigation expenses in the Action incurred by any attorney on

behalf of the Class Representative and the Class Members, and shall relieve Defendant, the

Released Parties, the Settlement Administrator, and Defendant’s Counsel of any other claims or

liability to any other attorney or law firm for any attorneys’ fees, expenses and/or costs to which

any of them may claim to be entitled on behalf of the Class Representative and the Class Members.

In exchange for such payment, Class Counsel will release and forever discharge any attorneys’

lien on the Gross Settlement Amount.

                e.     Class Counsel will apply for a “Service Award” of up to $7,500 for the

Class Representative, to be paid for her time and effort spent conferring with Class Counsel, filing

and pursuing the Action in her own name, recovering compensation on behalf of all Class

Members, and providing a general release of claims. Defendant agrees not to oppose such

application, so long as it is consistent with the provisions of this Settlement Agreement. The

Service Award shall be paid from the Gross Settlement Amount, in addition to the Class

Representative’s settlement award, in the form of a check, and the award shall be subject to Court

approval. Any amounts for the Service Award not awarded shall be added to the Net Settlement

Amount available for distribution to Settlement Class Members.

         9.     Uncashed Checks

         Any checks that remain uncashed after one hundred and fifty (150) days from the date they

are issued by the Settlement Administrator shall be deemed void. The Settlement Administrator

will distribute funds from each of these uncashed checks to the Illinois unclaimed property fund,



                                                 10
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 12 of 25 PageID #:432




if the Settlement is approved in federal court, or to cy pres recipient(s) approved by the court if the

Settlement is approved in state court.

         10.    Responsibilities of the Parties

                a.     The parties shall perform all duties as stated in this Settlement Agreement.

                b.     If Defendant intends to communicate with current employee Class

Members regarding the Settlement, Defendant shall first provide its proposed communication to

Class Counsel and the Parties will work together to agree on the communication. The Parties agree

that any communication must be consistent with the Class Notice approved by the Court. Except

as provided above in this paragraph, Defendant shall refrain from initiating communications with

Class Members regarding the Settlement. If any Class Members communicate with Defendant or

its agents regarding the Settlement, Defendant shall direct these Class Members to contact Class

Counsel or the Settlement Administrator.

         11.    Notice/Approval of Settlement and Settlement Implementation

         As part of this Settlement, the Parties agree to the following procedures for obtaining

preliminary Court approval of the Settlement, notifying Class Members, obtaining final Court

approval of the Settlement, and processing the settlement awards:

                a.     Preliminary Approval Hearing. The Class Representative shall file an

Unopposed Motion for Preliminary Approval of the Settlement (“Preliminary Approval”) as soon

as reasonably possible. With the motion for Preliminary Approval, the Class Representative will

submit this Settlement Agreement, which sets forth the terms of this Settlement, and will include

proposed form of Class Notice and other documents as attached hereto necessary to implement the

Settlement Agreement.



                                                  11
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 13 of 25 PageID #:433




               b.     Notice to Class Members. Notice of the Settlement shall be provided to

Class Members, and Class Members shall submit any objections to the Settlement, and/or requests

for exclusion from the Class, using the following procedures:

                      (1)     Settlement Administration.    The Settlement Administrator shall

administer the Settlement on the timetable stated in Section IV.6 of this Settlement Agreement and

complete such other tasks as the Parties mutually agree or the Court orders to be performed in the

administration of the Settlement.

                      (2)     Notice to Class Members. On the timetable specified in Section

IV.6 of this Settlement Agreement, the Settlement Administrator shall send a copy of the Class

Notice, attached hereto as Attachment A, to Class Members via First Class regular U.S. mail. The

Class Notice will be mailed using the most current mailing address information, which the

Settlement Administrator shall obtain by running each Class Member’s name and address through

the National Change of Address (NCOA) database or comparable databases. The front of the

envelopes containing the Class Notice will be marked with words identifying the contents as

important and/or time sensitive. The Class Notice for each Class Member will include the

estimated amount that Class Member will receive. For Class Members whose notices are returned

as undeliverable without a forwarding address, the Settlement Administrator shall promptly run a

search in Accurint or conduct a similar database search to locate an updated address and shall

promptly mail the notice to the updated address. If after this second mailing, the Class Notice is

again returned as undelivered, and if no other forwarding address is available, the notice mailing

process shall end for that Class Member.




                                               12
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 14 of 25 PageID #:434




                       (3)     Updated Contact Information

         Class Members should contact the Settlement Administrator to update their mailing

addresses. Class Counsel will forward any updated contact information it receives from Class

Members to the Settlement Administrator. The Settlement Administrator will reissue the Class

Notice to any Class Members who provide updated contact information prior to the “Exclusion

Deadline Date,” as defined in Section IV.12.

         12.   Procedure for Objecting to or Requesting Exclusion from Class Action
               Settlement

               a.      Procedure for Objecting.       The Class Notice shall provide that Class

Members who wish to submit written objections to the Settlement must mail or email them to the

Settlement Administrator. Objections must state whether the objection applies only to the objector,

to a specific subset of the class, or to the entire class, and also state with specificity the grounds

for the objection. No later than three (3) days after receiving objections, the Settlement

Administrator shall furnish Class Counsel and Defendant’s Counsel copies of objections received

from Class Members. No later than 24 hours after receiving an objection from the Settlement

Administrator, the Parties shall file the objection with the Court.

               b.      Procedure for Requesting Exclusion. The Class Notice shall provide that

Class Members who wish to exclude themselves from the Class must submit a written statement

requesting exclusion from the Class by mail or email to the Settlement Administrator on or before

the Exclusion Deadline Date. Such written request for exclusion must contain the Class Member’s

full name, address, telephone number, and the last four digits of his or her social security number,

a statement that the Class Member wishes to be excluded from the Settlement, and must be

personally signed by the Class Member. The date of the postmark on the return mailing envelope

or the timestamp on the electronic submission shall be the exclusive means used to determine
                                             13
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 15 of 25 PageID #:435




whether a request for exclusion has been timely submitted. Any Class Member who excludes

himself or herself from the Settlement will not be entitled to any recovery under the Settlement

and will not be bound by the Settlement. No later than three (3) days after receiving a request for

exclusion the Settlement Administrator shall furnish to Class Counsel and Defendant’s Counsel a

copy of that request for exclusion. No later than 24 hours after receiving a request for exclusion

from the Settlement Administrator, the Parties shall file the request for exclusion with the Court.

         13.    No Solicitation of Settlement Objections or Exclusions

         The Parties agree to use their best efforts to carry out the terms of this Settlement. At no

time shall either Party or their counsel seek to solicit or otherwise encourage Class Members to

submit written objections to the Settlement or requests for exclusion from the Class, or appeal

from the Court’s Final Judgment.

         14.    Final Settlement Approval Hearing

         Upon expiration of the Exclusion Deadline Date, with the Court’s permission, a Final

Approval Hearing shall be conducted to determine final approval of the Settlement Agreement

along with the amount payable for (i) an award for attorneys’ fees and litigation expenses; (ii) the

Settlement Administrator’s expenses; and (iii) the Class Representative’s Service Award. The

Parties shall present a Final Approval Order to the Court for its approval. The Final Approval

Order the Parties present to the Court shall provide that the matter will be dismissed with prejudice

seven (7) days after the Settlement Administrator files a declaration with the Court confirming that

Defendant has fully funded the Gross Settlement Amount.




                                                 14
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 16 of 25 PageID #:436




         15.    Defendant’s Representations Regarding Biometric Systems

         Defendant represents that it stopped using all systems relying on biometric data in Illinois

on January 21, 2020 and, within seven (7) days of entry of final approval, will delete and/or will

request deletion of all biometric data for Class Members obtained from those systems.

         16.    Venue of Approval

         The venue of approval of this Settlement is not a material term of this Settlement

Agreement. Plaintiff intends to seek approval of the Settlement in federal court, but if the Action

is remanded to state court Plaintiff will seek approval of the Settlement there. The Parties agree to

cooperate to make any non-material changes to the Class Notice and other settlement documents

to account for the Settlement being approved in state court, if necessary.

         17.    Defendant’s Legal Fees

         All of Defendant’s own legal fees, costs and expenses incurred in this Action shall be borne

by Defendant.

         18.    Nullification of Settlement Agreement

         This Settlement Agreement is contingent upon final approval of the Settlement Agreement.

If: (i) the Court does not enter a final approval order; (ii) the Court does not finally approve the

Settlement as provided herein; or (iii) the Settlement does not become final for any other reason,

this Settlement Agreement shall be null and void, and any order or judgment entered by the Court

in furtherance of this Settlement shall be treated as void ab initio. In such a case, the Parties and

any funds to be awarded under this Settlement shall be returned to their respective statuses as of

the date and time immediately prior to the execution of this Settlement Agreement, and the Parties

shall proceed in all respects as if this Settlement Agreement had not been executed.

Notwithstanding the foregoing, a federal court’s refusal to grant final approval is not grounds for


                                                 15
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 17 of 25 PageID #:437




nullification if the federal court remands the case to state court. In the event an appeal is filed from

the Court’s Final Approval Order, or any other appellate review is sought prior to the Effective

Date, administration of the Settlement shall be stayed pending final resolution of the appeal or

other appellate review.

         19.    Certification of Distribution of Settlement Checks

         The Settlement Administrator shall provide Class Counsel with an accounting of the

proceeds disbursed, upon request by Class Counsel. Should Class Counsel request such an

accounting, Class Counsel will provide a copy of the accounting to Defendant’s counsel.

         20.    No Effect on Employee Benefits

         The settlement awards and Service Award paid to the Class Representative shall be deemed

not to be pensionable earnings and shall not have any effect on the eligibility for, or calculation of,

any of the employee benefits (e.g., 401(k) plans, retirement plans, etc.) of the Class Representative

and Class Members. The Parties agree that any settlement awards and Service Awards paid to the

Class Representative and Class Members under the terms of this Settlement Agreement do not

represent any modification of their previously credited hours of service or other eligibility criteria

under any employee pension benefit plan or employee welfare benefit plan sponsored by

Defendant. Further, any settlement awards and Service Awards paid to former employees

hereunder shall not be considered “compensation” in any year for purposes of determining

eligibility for, or benefit accrual within, an employee pension benefit plan or employee welfare

benefit plan sponsored by Defendant.

         21.    Attachments and Headings

         The terms of this Settlement Agreement include the terms set forth in the attached

Attachments, which are incorporated by this reference as though fully set forth herein. Any

                                                  16
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 18 of 25 PageID #:438




Attachments to this Settlement Agreement are an integral part of the Settlement. The descriptive

headings of any paragraphs or sections of this Agreement are inserted for convenience of reference

only and do not constitute a part of this Settlement Agreement.

         22.    Amendment or Modification

         This Settlement Agreement may be amended or modified only by a written instrument

signed by counsel for all Parties or their successors in interest.

         23.    Entire Agreement

         This Settlement Agreement and any Attachments constitute the entire agreement among

these Parties, and no oral or written representations, warranties or inducements have been made to

any Party concerning this Settlement Agreement or its Attachments other than the representations,

warranties and covenants contained and memorialized in such documents.

         24.    Authorization to Enter into Settlement Agreement

         Counsel for all Parties warrant and represent they are expressly authorized by the Parties

whom they represent to negotiate this Settlement Agreement and to take all appropriate action

required or permitted to be taken by such Parties pursuant to this Settlement Agreement to

effectuate its terms, and to execute any other documents required to effectuate the terms of this

Settlement Agreement. The Parties and their counsel will cooperate with each other and use their

best efforts to affect the implementation of the Settlement. In the event the Parties are unable to

reach agreement on the form or content of any document needed to implement the Settlement, or

on any supplemental provisions that may become necessary to effectuate the terms of this

Settlement, the Parties may seek the assistance of the Court to resolve such disagreement.

         25.    Binding on Successors and Assigns

         This Settlement Agreement shall be binding upon, and inure to the benefit of, the


                                                  17
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 19 of 25 PageID #:439




successors or assigns of the Parties hereto, as previously defined.

         26.    Illinois Law Governs; Change in Law Will Not Invalidate Settlement

         All terms of this Settlement Agreement and the Attachments hereto shall be governed by

and interpreted according to the laws of the State of Illinois. An intervening change in law will not

invalidate this Settlement Agreement.

         27.    Counterparts

         This Settlement Agreement may be executed in one or more counterparts. All executed

counterparts and each of them shall be deemed to be one and the same instrument. Electronic

signatures compliant with the ESIGN Act and signatures transmitted by fax or .pdf shall have the

same effect as an original ink signature.

         28.    This Settlement is Fair, Adequate and Reasonable

         The Parties warrant and represent they have conducted a thorough investigation of the facts

and allegations in the Action. The Parties further represent and warrant that they believe this

Settlement Agreement represents a fair, adequate and reasonable Settlement of this action and that

they have arrived at this Settlement Agreement through extensive arms-length negotiations, taking

into account all relevant factors, present and potential.

         29.    Jurisdiction of the Court

         The Court shall retain jurisdiction with respect to the interpretation, implementation and

enforcement of the terms of this Settlement Agreement and all orders and judgments entered in

connection therewith, and the Parties and their counsel hereto submit to the jurisdiction of the

Court for purposes of interpreting, implementing and enforcing the Settlement embodied in this

Settlement Agreement and all orders and judgments entered in connection therewith.

         30.    Cooperation and Drafting


                                                 18
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 20 of 25 PageID #:440




         Each of the Parties has cooperated in the drafting and preparation of this Settlement

Agreement. Hence, in any construction made to this Settlement Agreement, the same shall not be

construed against any of the Parties.

         31.    Invalidity of Any Provision

         Before declaring any provision of this Settlement Agreement invalid, the Court shall first

attempt to construe the provisions valid to the fullest extent possible consistent with applicable

precedents so as to define all provisions of this Settlement Agreement valid and enforceable.

         32.    Circular 230 Disclaimer

         Each Party to this Settlement Agreement acknowledges and agrees that (1) no provision of

this Settlement Agreement, and no written communication or disclosure between or among the

Parties or their attorneys and other advisers regarding this Settlement Agreement, is or was

intended to be, nor shall any such communication or disclosure constitute or be construed or be

relied upon as, tax advice within the meaning of United States Treasury Department Circular 230

(31 CFR Part 10, as amended); (2) each Party (A) has relied exclusively upon his, her or its own,

independent legal and tax advisers for advice (including tax advice) in connection with this

Settlement Agreement, (B) has not entered into this Settlement Agreement based upon the

recommendation of any Party or any attorney or advisor to any other Party, and (C) is not entitled

to rely upon any communication or disclosure by any attorney or adviser to any other Party to

avoid any tax penalty that may be imposed on that Party; and (3) no attorney or adviser to any

other Party has imposed any limitation that protects the confidentiality of any such attorney’s or

adviser’s tax strategies (regardless of whether such limitation is legally binding) upon disclosure

by the acknowledging party of the tax treatment or tax structure of any transaction, including any

transaction contemplated by this Settlement Agreement.

                                                 19
15132937v.1
  Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 21 of 25 PageID #:441




  DATED: _________________.      Ebony Jones




                                 Class Representative




  DATED: _________________.      CBC Restaurant Corp. d/b/a Corner Bakery Cafe



                                 By:


                                 Its: ________________________________________




                                         20
15132937v.1
Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 22 of 25 PageID #:442




     ATTACHMENT
          A
     Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 23 of 25 PageID #:443


                          NOTICE OF CLASS ACTION SETTLEMENT
                       Jones v. CBC Restaurant Corp. d/b/a Corner Bakery Cafe
                                  Case No. 1:19-cv-06736 (N.D. Ill.)

A federal court in Chicago recently granted preliminary approval of a class action settlement in the
case Jones v. CBC Restaurant Corp. d/b/a Corner Bakery Cafe, Case No. 1:19-cv-06736 (the
“lawsuit”). You are receiving this notice because records show that you worked at a Corner Bakery in
Illinois during the time period covered by the lawsuit and are a class member. CBC Restaurant Corp.
(“Corner Bakery”) has agreed to settle the lawsuit. This notice explains your options. You may:
(1) do nothing and get a settlement payment;
(2) exclude yourself from the settlement and not receive a settlement payment; or
(3) object to the settlement.
Before any money is paid, the Court will decide whether to grant final approval of the settlement.
                                    1. What Is this Lawsuit About?
The lawsuit alleges that Corner Bakery violated the Illinois Biometric Information Privacy Act
(“BIPA”) by requiring employees to use a finger-scan timekeeping and/or point-of-sale system that
allegedly collected, stored, and transferred their biometric fingerprint identifiers and information
without following the written disclosure, consent, and policy creation requirements of BIPA. The
lawsuit does not allege that Corner Bakery’s systems were in any way hacked resulting in a disclosure
of your information. Corner Bakery has denied all liability and wrongdoing. Both sides agreed to the
settlement to resolve the lawsuit. The Court did not decide whether Corner Bakery violated the law.

You can learn more about the lawsuit or review the Settlement Agreement by contacting the
Settlement Administrator, Analytics Consulting, LLC at [email address], or Class Counsel, Werman
Salas P.C., at (312) 419-1008.

                                 2. Who Is Included in the Settlement?
The settlement includes all Corner Bakery employees between April 30, 2014 and January 21, 2020
(“Release Period”) who used the company’s finger scan timekeeping or point-of-sale systems in
Illinois (“Class Members”).

                                 3. What does the Settlement Provide?
Corner Bakery has agreed to pay $3,210,400 to settle the lawsuit (“Gross Settlement Amount”). The
parties estimate that about $2,109,934 (“Net Settlement Amount”) will be available for distribution to
Class Members. The Net Settlement Amount is the Gross Settlement Amount minus the following
deductions, which are subject to Court approval: up to $30,000 for the Settlement Administrator’s
costs; up to a $7,500 Service Award for the Class Representative, and up to $1,054,966 in Class
Counsel’s attorneys’ fees and $8,000 in litigation costs. Your estimated recovery in this settlement
is $525.77. Your recovery was calculated by dividing the Net Settlement Amount equally among the
4,013 Class Members.

                        4. What Do I Give Up If I Participate in the Settlement?

Unless you exclude yourself from the settlement as explained below, you will release Corner Bakery
and its affiliated companies, employees, agents, vendors, and insurers from all legal claims you could
                                                   1
     Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 24 of 25 PageID #:444


pursue against them based on allegations that they improperly collected, stored, used, disclosed, or
transferred your fingerprint data. This release of claims is further explained in the Settlement
Agreement.
                                      5. What Are My Options?
(1) If you want to participate in the settlement and receive a settlement payment, do nothing. A check
will be mailed to you if the Court grants final approval of the settlement.
(2) If you do not want to be legally bound by the settlement, you must exclude yourself by DATE 60
DAYS FROM NOTICE MAILING. To do so, you must mail or email your written request for
exclusion to the Settlement Administrator (contact information in Section 9 below). Your written
request for exclusion must include your full name, address, telephone number, the last four digits of
your Social Security Number, a statement that you wish to be excluded from the settlement, and it
must be personally signed by you. If you exclude yourself, you will not receive money from this
settlement, but you will retain your legal rights regarding any claims that you may have based on your
use of a finger-scan timekeeping or point-of-sale system at Corner Bakery.
(3) You may object to the settlement. If you want to object to the settlement, you must mail or email
your objection to the Settlement Administrator (contact information in Section 9 below). Your
objection must state whether it applies only to you, to a specific subset of the class, or to the entire
class, and also state with specificity the grounds for your objection.
                       6. Who are my lawyers and How Will They Be Paid?
The Court has appointed the lawyers below from Werman Salas P.C. as Class Counsel to represent
Class Members. You will not be charged for these lawyers. The lawyers will file a request for up to
$1,054,966 from the Gross Settlement Amount as attorneys’ fees plus $8,000 in litigation costs. You
can review a copy of Class Counsel’s request for fees and costs by contacting the Settlement
Administrator after Fee Petition Filing Deadline.
                                           Class Counsel
                                       Douglas M. Werman
                                          Maureen A. Salas
                                       Zachary C. Flowerree
                                           Sarah J. Arendt
                                        Werman Salas P.C.
                                  77 West Washington St., Ste. 1402
                                         Chicago, IL 60602
                                          (312) 419-1008
If you want to be represented by your own lawyer, you may hire one at your own expense.
                           7. How do I update my Contact Information?
You must notify the Settlement Administrator of any changes in your mailing address so that your
settlement award will be mailed to the correct address. To update your address, contact the Settlement
Administrator, listed in Section 9 below.

                              8. When is the Final Approval Hearing?
The Court will hold a hearing in this case on FINAL APPROVAL HEARING DATE, in Courtroom
1903 of the Everett McKinley Dirksen United States Courthouse, 219 S. Dearborn Street, Chicago,
Illinois 60604 at _______ a.m./p.m., to consider, among other things, (1) whether to grant final
                                                   2
     Case: 1:19-cv-06736 Document #: 50-1 Filed: 10/08/20 Page 25 of 25 PageID #:445


approval of the settlement; (2) a request by the lawyers representing all class members for an award of
up to $1,054,966 in attorneys’ fees and $8,000 in litigation costs; (3) a request for up to $30,000 for the
Settlement Administrator’s costs; and (4) a request for a Service Award of $7,500 for Class
Representative Ebony Jones in recognition of her work in filing this lawsuit in her own name and
recovering money for Class Members. You may appear at the hearing, but you are not required to do
so.

                              9. Who Do I Contact If I Have Questions?

If you have any questions or for more information about the lawsuit or settlement, contact the
Settlement Administrator or Class Counsel at:

             Settlement Administrator                                 Class Counsel
            Analytics Consulting, LLC                              Douglas M. Werman
                  Address Line 1                                   Zachary C. Flowerree
                  Address Line 2                                    Werman Salas P.C.
                  Email Address                               77 West Washington St., Ste. 1402
                                                                     Chicago, IL 60602
                                                                      (312) 419-1008




                                                    3
